OPINION — AG — ** INCOME TAX CREDITS — CAPITAL INVESTMENT BOARD ** (1) THE GRANTING OF THE OKLAHOMA DEVELOPMENT FINANCE AUTHORITY OF TRANSFERRABLE INCOME TAX CREDITS, AS CALLED FOR IN 74 O.S. 5061.7 [74-5061.7](A) IS NOT VIOLATIVE OF THE TERMS OF ARTICLE X, SECTION 15 OF THE OKLAHOMA CONSTITUTIONAL WHICH PROHIBITS THE MAKING OF GIFTS BY THE STATE TO THIRD PARTIES.  (2) THE DELEGATION OF THE BOARD OF THE AUTHORITY TO ESTABLISH CRITERIA BY WHICH INVESTORS AND INVESTMENT GROUPS ARE TO BE DEEMED SUITABLE FOR ELIGIBILITY TO RECEIVE THE TAX CREDITS AND GUARANTEES REFERRED TO IN THE ACT IS NOT AN UNLAWFUL DELEGATION OF AUTHORITY.  (3) THE EXTENSION OF TRANSFERRABLE TAX CREDITS UNDER THE TERMS OF THE ACT DO 'NOT' VIOLATION ARTICLE X, SECTION 5 OF THE OKLAHOMA CONSTITUTION.  (4) THE EXTENSION OF THOSE TRANSFERRABLE TAX CREDITS DOES 'NOT' CONSTITUTE AN UNLAWFUL EXTINGUISHMENT OR RELEASE OF DEBT BY THE STATE, AS GENERALLY PROHIBITED BY ARTICLE V, SECTION 52
OF THE OKLAHOMA CONSTITUTION.  (5) THE EXTENSION OF GUARANTEES BY THE AUTHORITY TO INVESTORS AND INVESTMENT GROUPS UNDER THE ACT DOES NOT CONSTITUTE AN UNLAWFUL EXTENSION OF THE CREDIT OF THE STATE, AS THE AUTHORITY IS A PUBLIC TRUST WITH FUNDS AND LEGAL STATUS SEPARATE FROM THE STATE SUCH PURPOSE.  (6) ONCE LAWFULLY MADE, TAX CREDITS AND GUARANTEES EXTENDED TO THE AUTHORITY ARE BINDING LEGAL OBLIGATIONS THAT MAY NOT BE INTERFERED WITH BY SUBSEQUENT ACTION OF THE LEGISLATURE, THE GOVERNOR, OR ANY SUBSEQUENT MEMBERSHIP ON THE AUTHORITY.  (7) THE TERMS OF THE ACT, INSOFAR AS THEY RELATE TO THE EXTENDING OF INCOME TAX CREDITS TO THIRD PERSONS, ARE BINDING UPON THE OKLAHOMA TAX COMMISSION.  (CAPITAL INVESTMENT ACT, DELEGATION OF AUTHORITY) CITE: OPINION NO. 81-152, OPINION NO. 83-189, OPINION NO. 86-131, ARTICLE V, SECTION 54, 74 O.S. 5061.8 [74-5061.8](C), 74 O.S. 5061.8 [74-5061.8] [74-5061.8](A), 74 O.S. 5061.7 [74-5061.7](B) 74 O.S. 5061.7 [74-5061.7](A), 60 O.S. 176 [60-176] 68 O.S. 102 [68-102], 74 O.S. 5062.2 [74-5062.2](C) 74 O.S. 5001.1 [74-5001.1](C), 74 O.S. 5061.9 [74-5061.9] 74 O.S. 5061.2 [74-5061.2](A), 74 O.S. 5061.3 [74-5061.3] 74 O.S. 5061.4 [74-5061.4], 74 O.S. 5061.6 [74-5061.6] (MICHAEL SCOTT FERN) ** SEE OPINION NO. 90-606 (1990)